Citation Nr: 0500639	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  97-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to April 25, 1994, 
for the assignment of a 100 percent schedular rating for the 
veteran's service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1975 to November 1979.

This appeal has been before the Board of Veterans' Appeals 
(Board) on two previous occasions, the last time in January 
2004.  On that occasion, the Board remanded the case to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, by way of the Appeals Management Center 
(AMC) in Washington, D.C.  Pursuant to that remand, the AMC 
issued the veteran a Supplemental Statement of the Case 
(SSOC) and afforded her an opportunity to respond.  
Thereafter, the case was returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  In an August 1986 letter, the RO denied the veteran's 
request to reopen a claim of entitlement to service 
connection for psychiatric disability, because she had not 
submitted new and material evidence to support her request.

2.  The RO did not receive a Notice of Disagreement (NOD) 
with respect to its August 1986 letter.

3.  On June 8, 1990, the Indianapolis RO received the 
veteran's request to reopen her previously denied claim of 
entitlement to service connection for psychiatric 
disability. 

4.  By a rating action, dated in November 1994, the RO 
granted the veteran's claim of entitlement to service 
connection for bipolar disorder and assigned a 30 percent 
rating, effective June 8, 1990.

5.  In April 1995, the RO received a timely NOD with respect 
to the 30 percent rating for bipolar disorder.
6.  Since June 8, 1990, the veteran's bipolar disorder has 
often been manifested by totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy in a 
profound retreat from mature behavior.


CONCLUSION OF LAW

The criteria for an effective date of June 8, 1990, for a 
100 percent schedular rating for the veteran's service 
connected bipolar disorder have been met.  38 U.S.A. 
§§ 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.159, 
3.400(q)(1)(ii) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 1983, the RO in Indianapolis, Indiana, denied 
the veteran's claim of entitlement to service connection for 
bipolar disorder.  The veteran was notified of that 
decision, as well as her appellate rights; however, a NOD 
was not received with which to initiate an appeal.  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C. § 4005 (1982); 
38 C.F.R. § 19.192 (1983).  

On several occasions thereafter (the last time by letter in 
August 1986), the Indianapolis RO found that the veteran had 
not submitted new and material evidence, and therefore, 
denied her request to reopen the claim of entitlement to 
service connection for bipolar disorder.  The veteran was 
notified of each of those decisions, as well as her 
appellate rights; however, a NOD was not received at any 
time with which to initiate the appellate process.  
Accordingly, those decisions also became final under the law 
and regulations then in effect.  38 U.S.C. § 4005; 38 C.F.R. 
§ 19.192.  
On June 8, 1990, the Indianapolis RO received the veteran's 
request to again reopen her claim of entitlement to service 
connection for bipolar disorder.  

By a rating action, dated in November 1994, Indianapolis RO 
granted the veteran's claim of entitlement to service 
connection for bipolar disorder on the basis that she had 
submitted new and material evidence to support her claim.  
The RO assigned a 30 percent rating for that disability, 
effective June 8, 1990.  

In January 1995, the veteran underwent a psychiatric 
examination by the VA to evaluate the extent of her service-
connected bipolar disorder.  Following that examination, the 
RO confirmed and continued the 30 percent evaluation.  

On April 14, 1995, the RO received a statement (VA Form 21-
4138) in which the veteran reported that her psychiatric 
disability had been misdiagnosed in service and that since 
that time her life had been destroyed by mental illness.  
She noted that she had lost many jobs and was unable to work 
due to her disability.  She also noted that she had moved 
from the jurisdiction of the Indianapolis RO to the 
jurisdiction of the Chicago RO.

In May 1995, the veteran submitted a claim on VA Form 21-
4138 for a temporary total rating due to a period of 
hospitalization at a VA medical center (MC).  38 C.F.R. 
§ 4.29 (1994).  In support of her claim, she sent a copy of 
her hospital discharge summary which indicated that she had 
been admitted on April 24, 1995, and had been released on 
May 20, 1995.  

In August 1995, the Chicago RO granted the veteran's claim 
for a temporary total rating under 38 C.F.R. § 4.29, 
effective April 24, 1995.  Effective June 1, 1995, that 
rating was reduced to 50 percent.  38 C.F.R. § 4.29(a).

In a statement (VA Form 21-4138), received by the RO in 
December 1995, the veteran requested a higher schedular 
evaluation than 50 percent for her bipolar disorder.  

In January 1996, the RO issued the veteran a Statement of 
the Case (SOC) with respect to the increased rating issue.  
Later that month, the veteran perfected her appeal by 
submitting a VA Form 9.  

By a rating action, dated in December 1996, the RO granted 
the veteran a 100 percent schedular rating, effective April 
24, 1995, for her service connected bipolar disorder.  The 
veteran disagreed with that effective date, and this appeal 
ensued.  

In a January 2003 decision, the Board granted the veteran an 
effective date of April 24, 1994, for the schedular 100 
percent rating for her service-connected bipolar disorder.

In June 2003, pursuant to a joint motion of the parties, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated that portion of the Board's January 2003 decision 
which failed to grant an effective date prior to April 24, 
1994, for the schedular 100 percent rating for her service-
connected bipolar disorder.  The Court remanded the 
effective date issue for readjudication consistent with the 
motion.

As noted in the Introduction section above, in January 2004, 
the Board remanded the case to the RO for additional 
development.  Following that development, the case was 
returned to the Board for further appellate consideration.

The veteran continues to seek an effective date earlier than 
April 24, 1994, for the 100 percent schedular evaluation for 
her service-connected bipolar disorder.  Prior to addressing 
the merits of that claim; however, the Board must determine 
whether the VA has met its statutory duty to assist the 
veteran in the development of her claim.

II.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2004)).  

By virtue of information contained in a September 2002 
letter, the Board informed the veteran that the VCAA 
redefined the obligations of the VA with respect to the duty 
to assist her in the development of her claim of entitlement 
to an earlier effective date for the evaluation of her 
bipolar disorder.  Specifically, the Board noted that it 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Information was noted to be non-
evidentiary facts, such as her address or Social Security 
number or the name and address of a medical care provider 
who could have evidence pertinent to her claim.  

The Board further informed the veteran that it would make 
reasonable efforts to get such evidence, such as medical 
records, employment records, or records from other Federal 
agencies.  The Board noted that the veteran had to give it 
enough information so that it could identify and locate any 
relevant records.  The Board noted, however, that it was 
ultimately the veteran's responsibility to support her 
claim.  

The Board notified the veteran that if she wished it to 
obtain medical records, she would have to furnish the 
following: the name and address of the person, agency, or 
company who had the records; the time frame covered by the 
records; and, in the case, of medical records, the condition 
for which she was treated.  The Board stated that the 
veteran might need to sign a release giving the Board the 
authority to obtain such records.  The Board noted that the 
veteran could also get such records and send them in.  

The Board reported that it had requested a copy of the 
veteran's VA Vocational Rehabilitation and Education (VR&E) 
folder.

The Board told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified her of what to do if she had questions 
or needed assistance and provided a telephone number, fax 
number, and address where she could get additional 
information.  A courtesy copy of the letter was sent to the 
veteran's then-representative.  

In an October 2002 letter, the Board informed the veteran 
that it had received her VA VR&E folder and that it would be 
considered as evidence in deciding her appeal.  The Board 
noted that since such evidence had been received since she 
had received her SOC, it was enclosing copies of her VR&E 
for her review.  The Board stated that after reviewing the 
evidence, she had two options:  She and her representative 
could submit additional evidence or argument in response to 
the VR&E folder or she could tell the Board to go ahead with 
her appeal.  

In response to the October 2002 letter, she submitted 
additional argument/information regarding volunteer work 
which she performed.  

In addition to the letters, dated in September and October 
2002, the veteran was provided with a SOC, issued in 
February 1997; a Supplemental Statement of the Case (SSOC), 
issued in March 2004; a copy of the Board's January 2003 
decision; and a copy of the Board's January 2004 remand.  
They further notified the veteran of the evidence necessary 
to substantiate her claim of entitlement to an earlier 
effective date for her 100 percent schedular evaluation for 
bipolar disorder.  Indeed, the SSOC set forth the relevant 
text of 38 C.F.R. § 3.159.  The SOC, the SSOC, the Board's 
January 2003 decision, and the Board's January 2004 remand 
also identified the evidence that had been received by the 
RO.  Although the Board's January 2003 decision was 
ultimately vacated by the Court, it clearly articulated the 
law and regulations relevant to the veteran's claim of 
entitlement to an earlier effective date for a 100 percent 
schedular rating for her service-connected bipolar disorder.  

The following relevant evidence received in support of the 
veteran's appeal includes:  the previously noted VR&E 
folder; reports reflecting the veteran's outpatient 
treatment at the VAMC Battle Creek, Michigan, from May 1990 
through December 1991; reports reflecting her 
hospitalization at the Battle Creek VAMC from May 1, 1990, 
through June 15, 1990, from August 1990 through October 
1990, from June to July 1991, from February through March 
1992; a report from Vale Park Psychiatric Hospital, 
reflecting the veteran's hospitalization from March through 
April 1992; a report from La Porte Hospital, Inc., 
reflecting the veteran's hospitalization in April 1992; and 
reports of examinations performed by the VA in April and 
December 1992. 

It should be noted that the veteran has been informed of her 
right to a hearing in conjunction with her appeal; however, 
to date, she has declined to exercise that right (see, for 
example, VA Form 9, dated in March 2004).

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in developing the record 
to support her claim.  It appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, she has not 
identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support her 
claim of entitlement to an earlier effective date for a 100 
percent schedular rating for her service-connected bipolar 
disorder.  Indeed, in November 2003, in response to a letter 
from the Board, the veteran indicated that she did not have 
anything else to submit and requested that the Board proceed 
with the adjudication of her appeal.  

As such, there is no reasonable possibility that further 
development would lead to any additional relevant evidence 
with respect to those issues or be helpful in light of the 
current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of her claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are 
to be avoided).  

Given the foregoing actions, there is no prejudice to the 
veteran due to a failure to assist her in the development of 
her claim.  Therefore, the Board will proceed to the merits 
of the appeal.  

III.  The Facts and Analysis

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(a).  When new and material evidence is received after 
a final disallowance, the effective date of service 
connection will be the date of the receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The 
mere presence of the medical evidence does not establish an 
intent on the part of the veteran to seek service 
connection.  The appellant must have asserted the claim 
expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 
35 (1998) (

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as next friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the 
informal claim. 38 C.F.R. § 3.155 (2004). 

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2004).  See Servello v. Derwinski, 3 
Vet. App. 196 (1992). 

A review of the record discloses that the veteran's claim of 
entitlement to VA compensation for her bipolar disorder has 
been open since June 8, 1990, the date the RO received her 
request to reopen her claim of entitlement to service 
connection for psychiatric disability.  When service 
connection was ultimately granted for that disorder in 
November 1994, the effective date for her initial 30 percent 
rating was June 8, 1990.  As to the fact of service 
connection, that decision represented a complete grant of 
benefits.  The veteran was not satisfied, however, with the 
amount of the rating.  In her statement received on April 
14, 1995, she reported that her psychiatric disorder was of 
such severity that her life had been ruined and that it 
prevented her from obtaining or maintaining employment.  Not 
only was such a statement timely, but when liberally 
construed, could easily be considered an NOD with respect to 
the 30 percent rating.  Indeed, such statement was received 
shortly after the January 1995 decision in which the RO had 
considered and confirmed the amount of the rating.  

As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  During the pendency of the 
veteran's appeal, the United States Court of Appeals (Court) 
held that when an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where, 
as here, there was a timely NOD concerning the assigned 
rating, the VA must, therefore, consider the veteran's 
rating back to the time of its initial assignment.  Although 
Fenderson was issued well after the commencement of the 
veteran's claim, decisions of the Court are generally given 
retroactive effect as they relate to claims still open on 
direct review.  VAOPGCPREC 9-94.  

In light of the foregoing, the Board must consider the 
severity of the veteran's bipolar disorder from June 8, 
1990, to April 24, 1994.  Then, as now, disability 
evaluations were determined by comparing the manifestations 
of a particular disability with the criteria set forth in 
the DC's of the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  The percentage 
ratings represented, as far as could practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there was a question as 
to which of two evaluations was to be applied, the higher 
evaluation was assigned if the disability picture more 
nearly approximated the criteria required for that rating.  
Otherwise, the lower rating was assigned.  38 C.F.R. § 4.7. 

During the time between June 8, 1990, and April 24, 1994, 
bipolar disorder was rated in accordance with 38 C.F.R. 
§ 4.132, DC 9205 (1993).  A 30 percent rating was warranted 
when there was a definite (moderately large) degree of 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  In such cases, the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce a definite (moderately large) degree of 
definite industrial impairment.  See Hood v. Brown, 4 Vet. 
App. 301 (1993) and VAOPGCPREC 9-93 (Nov. 9, 1993).  

A 50 percent rating was warranted for bipolar disorder when 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and, 
where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired.  In such cases, the 
psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.  

A 100 percent schedular rating was warranted when the 
attitudes of all contacts, except the most intimate, were so 
adversely affected as to result in virtual isolation in the 
community.  In such cases, there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy in a 
profound retreat from mature behavior, or the veteran was 
demonstrably unable to obtain or retain employment. 

A review of the evidence discloses that when the veteran 
submitted her claim in June 1990, she was hospitalized at a 
VAMC for treatment of her bipolar disorder.  Thereafter, she 
received regular treatment for that disorder, including at 
least six periods of hospitalization at VA and private 
facilities.  She also underwent VA psychiatric examinations 
in April and December 1992.  Although she demonstrated 
periods of stability, as well as periods of improvement with 
therapy and medication, she was often irritable, agitated, 
hyperactive, and unreasonable.  Further, there was evidence 
of loud, rambling speech, flight of ideas, and looseness of 
association; and she was often confused, delusional, and 
unstable.  Her denials of suicidal or homicidal ideation 
notwithstanding, she took an overdose of over-the-counter 
medication and assaulted others prior to and during her 
hospital admissions.  Indeed, despite periods where she was 
"up", the evidence during the time between June 8, 1990, 
and April 24, 1994, generally showed that she was a very 
sick woman.  

The severity of the veteran's psychiatric disability was 
seen in her GAF scores which were generally 45 and below.  
(GAF stands for global assessment of functioning which under 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV) reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  The nomenclature in DSM IV has been specifically 
adopted by VA in the evaluation of mental disorders. 
38 C.F.R. § 4.125, 4.130 (2002).  A 55-60 GAF score 
indicates moderate difficulty in social, occupational, or 
school functioning.  Carpenter v. Brown, 240, 242 (1995).  A 
GAF of 50 is defined as 'Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In his 
concurring opinion in Brambley v. Principi, 17 Vet. App. 20 
(2003), Judge Steinburg noted that a GAF of 40 signifies 
considerably greater occupational impairment than a GAF of 
50.)  

In light of the foregoing, there is ample evidence that from 
June 8, 1990, to April 24, 1994, the veteran's bipolar 
disorder was totally incapacitating in nature.  Her 
psychoneurotic symptoms bordered on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy in a 
profound retreat from mature behavior.  Accordingly, June 8, 
1990, the date of the request to reopen her claim of 
entitlement to service connection for psychiatric disability 
is assigned as the effective date for her 100 percent 
schedular evaluation.

In arriving at this decision, the Board has considered the 
possibility a still earlier effective date.  Conceivably, an 
effective date earlier than June 8, 1990, could be assigned 
if there is evidence of an earlier request to reopen her 
claim of entitlement to service connection for psychiatric 
disability.  

In this case, however, there is no evidence of any 
communication from the veteran, dated between RO's August 
1986 denial letter and June 8, 1990, which could even be 
construed as an unadjudicated informal request to reopen her 
claim of entitlement to service connection for bipolar 
disorder.  Even if the manifestations of her bipolar 
disorder were totally incapacitating prior to June 8, 1990, 
the date of the receipt of the claim controls, as it 
occurred later than the date entitlement arose.  38 C.F.R. 
§ 3.400(q)(2).  Thus, there is simply no legal basis for an 
effective date earlier than June 8, 1990, for a 100 percent 
schedular rating for the veteran's service-connected bipolar 
disorder.  The law is dispositive of the issue; and, 
therefore, an effective date earlier than June 8, 1990, may 
not be assigned.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 
ORDER

Entitlement to an effective date of June 8, 1990, is granted 
for the 100 percent schedular evaluation for the veteran's 
service-connected bipolar disorder.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


